Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

2.	Applicant’s arguments see pages 6-8, filed on 05/16/22, with respect to the rejection(s) of claim(s) 21 under 103(a) have been fully considered but are not persuasive.	
3.       With respect to applicant’s remarks regarding rejected claim 21, page 7, the new added limitation “a scattering body having a material with a first surface … a second surface from which the radiation exits the material of the scattering body” has been found in reference of Hayashi et al. (U.S. Pub. No. 2016/0327475), ([0010, 0011, 0037, 0038, 0039, 0073, 0078], Note: inner wall of the light cavity vessel 1 is coated by a reflective layer 2, is not different from having a material).
          Further, Peters et al. (U.S. 5,550,375) also teaches cover plate is covered with a metallic layer which reflects the IR radiation, (claim 5.  Note:  a metallic layer is not different from a material).
4.       With respect to applicant’s remarks regarding rejected claim 21, page 8, Applicants argue “the terminology of “the scattering body” as used in the claim clearly indicates that the surfaces through which the radiation travels are different surfaces of the same scattering body.”  The Examiner assumes that Applicants imply to indicate that the deflection 6 has multiple different reflection surfaces 675 in figure 8.  However, this limitation is not in the claims.  In the other words, this limitation must be added into the claims in order to be considered.

         Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


6.        Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 52, no-where in the specification disclosed the following limitations: “the detection arrangement does not comprise a resin cover above the detector”.   
This limitation is considered as new matter.
           Due to problems under 35 USC 112, first paragraph above, the claimed invention is not searchable. The search will be conducted when the problems are clarified.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claims 21-25, 28-29, 31, 39, 49, are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101), in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375).  Hereafter “Matsushima”, “Hayashi”, “Peters”. 
            Regarding Claim 21, Matsushima teaches 
            an emitter configured to generate radiation having a peak wavelength in an infrared spectral range, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, element 3; [0049], lines 6-8.  It is inherent that any wavelength/light beam has at least a peak wavelength);
            a detector configured to receive the radiation, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, element 4);
            a mounting surface comprising at least a first contact surface and a second contact surface for external electrical connection of the detection arrangement, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, surfaces of elements 6, 10, 11, or 1, is not different from a mounting surface which comprising a first contact surface and a second contact surface for external electrical connection element 12 of the detection arrangement); 
           a form body adjoining the emitter and the detector at least in places, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, emitter 3, detector 4, body 1, 10, or 11); and 
          deflection optics configured to deflect the radiation during operation of the detection arrangement so that an optical path is formed between the emitter and the detector by the deflection optics, (the following figures 1, reflectors 80, 81 is not different from deflection optics), the deflection optics covering only a portion of the optical path, (the following figure 1, deflectors 80, 81, the deflection optics 80, 81, are covering optical path A.  The other optical paths may not cover by the deflection optics 80, 81), 
           wherein the deflection optics, (figures 1, reflectors 80, 81 is not different from deflection optics), comprise a scattering body having a first surface into which the radiation enters the scattering body (the following figure 1, reflector 80 having a first surface G.  Note: any reflector must have its own scattering characteristic.  Applicants’ scattering body is not different from the housing, the following figure 1, element I, which contains light emitting unit 3 as in Matsushima’s reference.  Please see the explanation in paragraphs 1-4 of the previous Office Action mailed 02/14/22) and a second surface from which the radiation exits the scattering body during operation, (the following figure 1, reflector 81 having a second surface H, from which the radiation exits the scattering body reflector 81.  Note: any reflector must have its own scattering characteristic.  Applicants’ scattering body is not different from the housing, the following figure 1, element I, which contains light emitting unit 3 as in Matsushima’s reference.  Please see the explanation in paragraphs 1-4 of the previous Office Action mailed 02/14/22) wherein the first surface faces the emitter, (the following figure 1, reflector 80 having a first surface G faces emitter 3) and the second surface is non-parallel to the mounting surface, (the following figure 1, reflector 81 having a second surface H is non-parallel to the mounting surface of elements 6, 10, 11, or 1 in figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, which is not different from a mounting surface).
         wherein the optical path extends parallel to the mounting surface in places, (the following figure 1, the optical path A), and
         wherein the optical path parallel to the mounting surface is formed by the deflection optics, (the following figure 1, the optical path A, surfaces E emitter 3 and F of the detector 4 are not different from mounting surface).
           Although the claims disclose the wording “scattering body”, Applicants’ scattering body contains mirrors, without any scattering surface nor diffusing surface so that it can scatter light beams.   In the other words, Applicants’ scattering body is just a name of an element, it is not different from a mirror to reflect light beams.  Therefore, Applicants’ scattering body is not different from the housing, (the following figure 1, element I. Please see the explanation in paragraphs 1-4 above), which contains light emitting unit 3 as in Matsushima’s reference.  
             Moreover, Hayashi also teaches a scattering body, ([0008].  Figure 1, radiation 4, vessel 1, light source and detector 3. Light is scattered all over the light cavity vessel due its light reflective inner wall), and the optical path is at least twice as long as a distance between the emitter and the detector, (figure 1, the optical path of radiation 4 from radiation source 3 to receiver 3, which reflects and scatters on the surface of reflective layer 2, is at least twice as long as a distance between the radiation source 3 and the detector 3).  Peter also teaches the optical path is at least twice as long as a distance between the emitter and the detector, (figure 1A, 2B, the optical path of radiation IR from radiation source 7 to receiver 8, which reflects and scatters on the surface of reflective mirrors 5, 6, is at least twice as long as a distance between the radiation source 7 and the detector 8).   It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by having a scattering body and the optical path is at least twice as long as a distance between the emitter and the detector in order to implement inspection system with scattered light with an expected optical path, (Hayashi, figure 1, the optical path of radiation 4.  Peter, figure 1A, 2B, radiation source 7, detector 8, mirrors 5, 6).  (Please see the explanation in paragraphs 2-3 above).
           Further, although Matsushima does not teach scattering body having a material with a first and second surface, Hayashi teaches, ([0010, 0011, 0037, 0038, 0039, 0073, 0078], Note: inner wall of the light cavity vessel 1 is coated by a reflective layer 2, is not different from having a material), and Peters also teaches cover plate is covered with a metallic layer which reflects the IR radiation, (claim 5.  Note:  a metallic layer is not different from a material).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by scattering body having a material in order to reflect/scatter light beams.

            Regarding Claim 22, Matsushima teaches the detection arrangement is a surface-mounted device, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, or 1, is not different from a surface-mounted device). 

            Regarding Claim 23, Matsushima teaches the each of the emitter and the detector is electrically conductively connected via a through-connection through the form body to the first contact surface and the second contact surface, respectively, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, 1, 3, 4.  It is inherent that the emitter and detector are electrically conductively connected).

            Regarding Claim 24, Matsushima teaches the form body is the mounting surface, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, or 1, is not different from the mounting surface).

            Regarding Claim 25, Matsushima teaches the form body is arranged on a connection carrier, and wherein a side of the connection carrier facing away from the form body is the mounting surface, (figure 1, 2, elements 11, or 1, is not different from the connection carrier).

            Regarding Claim 28, Matsushima teaches the deflection optics delimit a gas volume above the emitter and the detector on a side facing away from the mounting surface, (the following figure 1, the deflection optics 80, emitter 3, detector 4, mounting surface of body 10).

            Regarding Claim 29, Matsushima teaches only surfaces of the scattering body facing the emitter or detector are transparent to radiation and remaining surfaces of the scattering body are a mirror, (the following figure 1, filter 5 is not different from scattering body facing the detector and it is transparent to radiation.  Further side C of the mirror body 80 is transparent.  The remaining surfaces of the elements 80, 81 are a mirror).

           Regarding Claim 31, Matsushima teaches the detection arrangement is configured to detect a gas, and wherein the peak wavelength is adapted to an absorption range of the gas, ([0003, 0014, 0043, 0052, 0064].  It is inherent that the peak wavelength is adapted to an absorption range of the gas).

[AltContent: rect][AltContent: textbox (I)][AltContent: arrow][AltContent: textbox (B/G)][AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    1320
    1792
    media_image1.png
    Greyscale

        
        Regarding Claim 39, Matsushima teaches only surfaces of the scattering body facing the emitter and the detector are transparent to radiation and remaining surfaces of the scattering body are a mirror, (above figure 1, it is inherent that the surfaces E emitter 3 and F of the detector 4 must be transparent to the light beam A so that the light beam can transmit from light source 3 to the receiver 4.  Further, there is no light beam from light source go downward into the body 10. This is inherent that the remaining surfaces of body 10 is not transparent to radiation).

        Regarding Claim 49, Matsushima teaches the detection arrangement is configured to detect a gas outside the scattering body, (figure 1 above, Applicants’ scattering body is not different from the housing, element I, which contains light emitting unit 3, the detection arrangement is configured to detect a gas outside this housing I).

10.          Claims 30, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101, in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375), further in view of Patel et al. (U.S. Pub. No. 2008/0159341). Hereafter “Matsushima”, “Weckstrom”, “Hayashi”, “Peters”, “Patel”. 
            Regarding Claims 30, 40, Matsushima teaches all the limitations of claim 21 as stated above except for the emitter has an optically or electrically pumped quantum structure configured to generate the radiation.  Patel teaches the emitter has an optically or electrically pumped quantum structure configured to generate the radiation, ([0132]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by having the emitter has an optically or electrically pumped quantum structure configured to generate the radiation in order to generate the radiation, ([0132]).

11.          Claim 48 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101, in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375), further in view of Franz et al. (U.S. Pub. No. 2008/0061237), or Wong et al. (U.S. Pub. 2017/0052277), or Etschmaiser et al. (U.S. Pub. No. 2020/0184790). Hereafter “Matsushima”, “Weckstrom”, “Hayashi”, “Peters”, “Franz”, “Wong”, “Etschmaiser”. 

             Regarding Claim 48, although Matsushima does not teach molded onto the detector or the emitter, Franz teaches, ([0020]).  Wong also teaches molded onto the detector and the emitter, ([0009]). Etschmaiser also teaches molded onto the detector and the emitter, ([0029, 0038, 0040]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by molded onto the detector or the emitter in order to implement a compact sensor device.

Allowable Subject Matter
12.           Claims 1-20, 26-27, 32-38, 41, 45, have been cancelled.
13.          Claim 42-44, 46-47, 51, are allowed.  The allowable Subject matter was indicated in office Action mailed on 02/14/22.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
June 13, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877